Case 2:20-cv-12225-GCS-APP ECF No. 1-6, PageID.156 Filed 08/18/20 Page 1 of 5




          EXHIBIT 6
       Case 2:20-cv-12225-GCS-APP ECF No. 1-6, PageID.157 Filed 08/18/20 Page 2 of 5


Kylie M. Boie

From:                                 CreeStock.com <support@creestock.com>
Sent:                                 Tuesday, April 14, 2020 11:29 PM
To:                                   Carly D. Fraker
Cc:                                   Jenny T. Slocum
Subject:                              EXTERNAL: Re: Cree Stock Website and Use of Carhartt's Trademarks



Dear Sir or Madam

Thank you for your contact!

We will check and delete them on website. It take 1-2 business days.




Kind regards,


CreeStock




       On Wed, 15 Apr at 4:17 AM , Carly D. Fraker <cfraker@dickinson-wright.com> wrote:
       Dear Sir/Madam,
       Please find attached a letter regarding your unauthorized use of the Carhartt Marks in connection
       with the Cree Stock website. If you have any questions or would like to discuss, please let us know.
       Regards,
       Carly

       Carly D. Fraker Of Counsel
       International Square
       1825 Eye St. N.W.        Phone 202.659.6936
       Suite 900                Fax    844-670-6009
       Washington, D.C. 20006
                                Email CFraker@dickinsonwright.com




       Admitted only in Illinois; Supervision by a member of the D.C. Bar.




       The information contained in this e-mail, including any attachments, is confidential, intended only for
       the named recipient(s), and may be legally privileged. If you are not the intended recipient, please
       delete the e-mail and any attachments, destroy any printouts that you may have made and notify us
       immediately by return e-mail.

                                                                1
               Case 2:20-cv-12225-GCS-APP ECF No. 1-6, PageID.158 Filed 08/18/20 Page 3 of 5

               Neither this transmission nor any attachment shall be deemed for any purpose to be a "signature" or
               "signed" under any electronic transmission acts, unless otherwise specifically stated herein. Thank
               you.
8122:1096043




                                                                2
       Case 2:20-cv-12225-GCS-APP ECF No. 1-6, PageID.159 Filed 08/18/20 Page 4 of 5


Kylie M. Boie

From:                                 PiperMall.com <support@pipermall.com>
Sent:                                 Tuesday, April 14, 2020 11:28 PM
To:                                   Carly D. Fraker
Cc:                                   Jenny T. Slocum
Subject:                              EXTERNAL: Re: Piper Mall Website and Use of Carhartt's Trademarks



Dear Sir or Madam

Thank you for your contact!

We will check and delete them on website. It take 1-2 business days.


Kind regards,

PiperMall




       On Wed, 15 Apr at 4:17 AM , Carly D. Fraker <cfraker@dickinson-wright.com> wrote:
       Dear Sir/Madam,
       Please find attached a letter regarding your unauthorized use of the Carhartt Marks in connection
       with the Piper Mall website. If you have any questions or would like to discuss, please let us know.
       Regards,
       Carly


       Carly D. Fraker Of Counsel
       International Square
       1825 Eye St. N.W.        Phone 202.659.6936
       Suite 900                Fax    844-670-6009
       Washington, D.C. 20006
                                Email CFraker@dickinsonwright.com




       Admitted only in Illinois; Supervision by a member of the D.C. Bar.




       The information contained in this e-mail, including any attachments, is confidential, intended only for
       the named recipient(s), and may be legally privileged. If you are not the intended recipient, please
       delete the e-mail and any attachments, destroy any printouts that you may have made and notify us
       immediately by return e-mail.

       Neither this transmission nor any attachment shall be deemed for any purpose to be a "signature" or

                                                                1
               Case 2:20-cv-12225-GCS-APP ECF No. 1-6, PageID.160 Filed 08/18/20 Page 5 of 5

               "signed" under any electronic transmission acts, unless otherwise specifically stated herein. Thank
               you.
8121:1096043




                                                                  2
